Case 8:20-cv-02005-TPB-AEP Document 39 Filed 10/12/20 Page 1 of 4 PageID 396




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                    Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                    Defendants.
                                  /


      MOTION TO DISMISS OF CRYSTAL WIDUA AND JANE HOLLER

       Crystal Widua and Jane Holler, employees of the Pinellas County Sheriff’s

Office, move to dismiss the amended complaint for failure to state a claim on which

relief can be granted under Fed. R. Civ. P. 12(b)(6), because it is prolix and an

impermissible shotgun pleading in violation of Fed. R. Civ. P. 8(a)(2) & 8(d)(1), and

because they are entitled to qualified immunity.

                               MEMORANDUM OF LAW

       Crystal Widua and Jane Holler are members of the PCSO assigned to work in

the classification division of the Pinellas County Jail. Crystal Widua is a

classification specialist; Jane Holler is a supervisor. They are among the 12 people

sued by Karla Bello in connection with her 12-day incarceration in the Pinellas

County Jail. Both women receive only a single mention in the 51-page amended

complaint. As to Ms. Widua, Bello sued her because
Case 8:20-cv-02005-TPB-AEP Document 39 Filed 10/12/20 Page 2 of 4 PageID 397




                [i]n the “Case Note Details”, user “cwidua” (presumably
                Widua) entered the following on December 6, 2019:
                “Close Observation. Minimum Misdemeanor Custody,
                SVP Potential Victim, Veteran - notified Dep Corkum
                5891 -cw9431”.

Dkt. 33 ¶ 84 (citing Dkt. 33-1, at 27). In short, Bello is suing Ms. Widua because she

made an entry in a document called “case note details.” Bello does not claim that

Ms. Widua ever had contact with her, let alone committed any of the allegedly

unconstitutional acts or omissions giving rise to the two Fourteenth Amendment

claims against her. See Dkt. 33 ¶¶ 182 & 206; see also Dkt. 35, at 2-3 (summarizing

Bello’s complaints against the individually named defendants, including Ms. Widua,

in Counts IV and V). Nowhere in the amended complaint does Bello aver how

anything that Ms. Widua did or did not do concerning Bello was unconstitutional in

any way.

          The amended complaint’s a single mention of Ms. Holler is similarly devoid of

constitutionally actionable conduct. Concerning Ms. Holler, Bello’s only averment

is that

                [i]n the “Case Note Details”, user “rgreen”[] entered the
                following on December 9, 2019: “Cleared Close
                Observation & Placed on Psych Observation (MHTU)
                Approved by Supervisor Holler, Minimum Misd. Custody
                SVP Potential Victim Veteran rg9825”.

Dkt. 33 ¶ 85 (citing Dkt. 33-1, at 27). The same note appears in a print-out of Bello’s

housing history. See Dkt. 33 ¶ 58, citing Dkt. 33-1, at 19. As with Ms. Widua, Bello

does not claim that Ms. Holler ever had contact with her, let alone committed any of

the allegedly unconstitutional acts or omissions giving rise to the claims in this

                                            2
Case 8:20-cv-02005-TPB-AEP Document 39 Filed 10/12/20 Page 3 of 4 PageID 398




lawsuit. And despite seeking to hold Ms. Holler liable as a supervisor, Bello does not

aver that Ms. Holler was Ms. Widua’s supervisor or, in fact, that that Ms. Holler

supervised anyone who is a party to this action. For the reasons set forth in Col.

Danzig and Capt. Napier’s motion to dismiss, the plaintiff does not state actionable

claims against Ms. Holler for ratification or supervisory liability. See Dkt. 36, at 3-7.

      Accordingly, Ms. Widua seeks dismissal of this case against her for the same

reasons as Deputy Cox and joins in, adopts, and incorporates the entirety of Deputy

Cox’s motion to dismiss. See Dkt. 35. Ms. Holler seeks dismissal of this case

against her for the same reasons as Col. Danzig and Capt. Napier and joins in,

adopts, and incorporates the entirety of their motion to dismiss. See Dkt. 36. Bello’s

amended complaint against Crystal Widua and Jane Holler should be dismissed and

the Court should grant such other relief as it deems just and appropriate.

                                                Respectfully submitted,

                                                /s/ Paul G. Rozelle
                                                Paul G. Rozelle
                                                FBN: 75948
                                                10750 Ulmerton Road
                                                Largo, FL 33778
                                                Telephone: (727) 582-6274
                                                Facsimile: (727) 582-6459
                                                prozelle@pcsonet.com
                                                amarcott1@pcsonet.com
                                                Attorney for Jane Holler and Crystal
                                                Widua




                                            3
Case 8:20-cv-02005-TPB-AEP Document 39 Filed 10/12/20 Page 4 of 4 PageID 399




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 12, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                           /s/ Paul G. Rozelle




                                       4
